Mr. Justice Creen
delivered the opinion of the Court.
James Maydwell died in Memphis in 1892, the owner of a considerable estate. Two-ninths of this estate was devised in trust to his wife, Mrs. Sophie Maydwell, for the benefit of testator’s daughter, Lizzie Maydwell, now Mrs. Lizzie Hunter. Mrs. Maydwell has acted as trustee for her daughter since the death of her husband. In this case Mrs. Hunter is seeking to have her mother removéd as such trustee.
The proof shows that Mrs. Maydwell is a woman of excellent business judgment. She has managed the estate well, preserving it and improving it. Likewise, Mrs. Maydwell is a woman of integrity and intelligence.
*3■ The proof further shows, however, that the relations existing between Mrs. Maydwell and her daughter are quite unfriendly and have been so for several years past. They have become involved in litigation three times about the management of the trust estate. This mutual animosity appears to be deep-seated and permanent.
The chancellor was of opinion that Mrs. Maydwell was a suitable person to manage this trust and declined to remove her. Under the circumstances of this case we think his honor was in error. We think Mrs. Maydwell should be removed.
We say this without any reflection upon the honesty .or acumen of Mrs. Maydwell. It is- beyond doubt that she has managed this estate well. She has been dili.gent in collecting its revenues and by judicious improvements has greatly enhanced its value. We think she is still capable of preserving the estate and managing it wisely notwithstanding her age.
Nevertheless the proof shows that the relations between Mrs. Maydwell and her daughter, Mrs. Hunter, are such that it would be inadvisable and prejudicial .to the best interests of both and of the estate for Mrs. Maydwell to be continued as trustee.
We do not undertake to fix the blame for the state of feeling between the mother and daughter, nor do -we regard the responsibility for this condition to be a matter of special importance in disposing of the question before us. Under the terms of James Maydwell’s will the trustee for his daughter is directed to-apply the income from the daughter’s share of the *4estate to the best interests of tbe latter and for her comfort, maintenance, and support.
To properly discharge such duties tbe trustee should be on friendly terms with tbe beneficiary. Tbe trustee should have tbe confidence of tbe beneficiary so as to know tbe needs of tbe latter — to appreciate what expenditures should be made for tbe comfort, maintenance, and support of tbe latter. Moreover, tbe trustee should be favorably disposed to tbe beneficiary so that tbe discretion of tbe trustee may be employed for tbe best interests of tbe beneficiary. Such a personal trust cannot be satisfactorily administered where' tbe relations between tbe parties are hostile. Unless a new trustee is appointed, tbe antagonism between mother and daughter will result in wasting tbe estate in litigation, if we are to judge by tbe conduct of these parties in tbe past.
Tbe chancery court has jurisdiction under tbe statutes of this State (Shannon’s Code, sections 5414, 5422) to remove a trustee for tbe several causes enumerated in The statute, and “for other good cause,” at tbe suit of the.beneficiary.
A court of equity also has inherent jurisdiction to remove a trustee independent of statutory provisions for good cause shown. 39 Cyc., 265.
Under tbe great weight of authority a court of equity may remove a trustee where tbe relations between him and tbe cestui que trust■ are inharmonious and unfriendly. When tbe duties of tbe trustee are such as to necessitate personal contact and conference between *5the trustee and the cestui que trust, and the relations existing between the parties have become so acrimonious as to render personal intercourse impossible, a change of trustees should be made. 39 Cyc., 263, and cases collected under note 72.
Speaking on this subject, the supreme court of the United States has said:
‘ ‘ The power of a court of equity to remove a trustee, and to substitute another in his place, is incidental to its paramount duty to see that trusts are properly executed; and may properly be exercised whenever such a.state of mutual ill feeling, growing out of his behavior, exists between the trustees . . ..in question and the beneficiaries, that his continuance in office would be detrimental to the execution of the trust, even if for no other reason than that human infirmity would prevent the cotrustee or the beneficiaries from working in harmony with him, and although charges of misconduct against him are either not made out, or are greatly exaggerated.” May v. May, 167 U. S., 310, 17 Sup. Ct., 824, 42 L. Ed., 179.
So, for the reasons stated, we think Mrs. Maydwell should be removed as trustee. The case will be remanded, and proper orders made by the chancellor to effect this removal, and the trust turned over to a suitable person selected by the chancellor under proper orders safeguarding the estate.